Citation Nr: 1539346	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right hip disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder claimed post traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder (dominant) disability.

5.  Entitlement to an extension of a temporary total evaluation based on surgical or other treatment necessitating convalescence of right shoulder (dominant) tendonitis with impingement syndrome beyond June 30, 2009.

6.  Entitlement to an extension of a temporary total evaluation based on surgical or other treatment necessitating convalescence of right shoulder (dominant) tendonitis with impingement syndrome beyond December 31, 2010.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, August 2004 to October 2005, and October 2007 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 and March 2011 rating decisions by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's VA Form 9 reflects that the Veteran does not seek a Board hearing in these matters.  See VA Form 9 (April 2013).  In this regard, the Board finds that the Veteran's representative was mistaken in his belief that the Veteran would submit a VA Form 9 indicating a desire of a hearing.  See VFW Statement (April 2013).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

As discussed in the REMAND part of the decision below, the Board has REMANDED to the Agency of Original Jurisdiction (AOJ) the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for right hip disability.


FINDINGS OF FACT

1.  Cervical strain is manifested by forward flexion not greater than 40 degrees or combined range of cervical motion greater than 335 degrees; also there are no cervical symptoms resulting in abnormal spinal contour or unfavorable ankylosis.

2.  The Veteran's right shoulder disability is manifested by right arm motion functionally limited to shoulder level during the appeal.

3.  The Veteran's April 20, 2009 and November 8, 2010 right shoulder surgeries did not result in the need for doctor-mandated convalescence, severe post-operative residuals, or immobilization by cast beyond June 30, 2009 or December 31, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for cervical strain are not met.  38 U.S.C.A. Vet. App. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2014).

2.  The criteria for an initial 20 percent evaluation and no more for right shoulder disability are met.  38 U.S.C.A. Vet. App. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5010 (2014).

3.  The criteria for extension of a temporary total rating for convalescence following right shoulder surgery beyond June 30, 2009 are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2014).

4.  The criteria for extension of a temporary total rating for convalescence following right shoulder surgery beyond December 31, 2010 are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a January 2009 letter, prior to the rating decision on appeal.  The claims for increase arise from the Veteran's disagreement with the initial disability evaluations assigned following the grant of service connection for the right shoulder and cervical spine.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA further met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Cervical Strain

The Veteran is rated for cervical strain under Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  He seeks an evaluation in excess of 10 percent for that disability.


Schedular Criteria

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008)).

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for unfavorable ankylosis of the entire cervical spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003). 
Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

For VA compensation purposes, normal cervical forward flexion and backward extension is zero to 45 degrees, normal lateral flexion is zero to 45 degrees bilaterally, and normal lateral rotation is zero to 80 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for cervical strain.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.

A January 2009 treatment notes reflect complaints of neck pain.  The Veteran further reported symptoms of neck pops and muscle spasms with straightening of the normal curvature of cervical spine.  The assessment was cervicalgia.  Treatment included Flexeril.  A January 2009 physical therapy note indicated right neck and shoulder pain.  Objectively, there was pain free neck active range of motion.  In December 2009, the Veteran reported right neck numbness.  A January 2010 note reflects chronic neck pain without radiation form the neck.  An orthopedic note dated August 2011 reflects that it is difficult for the Veteran to differentiate if weakness and paresthesias are related to right shoulder or neck injury.  A March 2010 physical therapy note reflects that the Veteran had pain free active range of motion of the neck.

Report of VA examination dated in June 2009 shows complaints of neck pain and morning stiffness, which did not cause him to lose sleep.  He reported flare-ups with use of shoulder and twisting motions of the neck.  He reported weakness and fatigability through the neck which occurs at approximately midday and is determined by the amount of usage.  He denied loss of coordination, swelling, or decreasing range of motion.  He denied lost time from work because of this neck pain.  He treated his pain with Ibuprofen and Tylenol, and occasionally with Vicodin.  Objectively, range of motion testing showed 77 degrees of forward flexion, 27 degrees of extension, 28 degrees of left lateral flexion, 30 degrees of right lateral flexion, 66 degrees of left rotation, and 60 degrees of left rotation.  There was no pain in the planes of motion.  There was no additional loss of motion or increased pain following 3 repetitions of motion.  Clinical findings reflect right paraspinal tenderness but no spinal tenderness in the cervical region.  Sensation to monofilament and vibration were intact in the right hand and all digits.  Phalen's and Tinel's signs were negative.

Report of VA neurological examination dated in January 2010 reflects that the Veteran "feels that his neck is the source of his headaches, it is often stiff, and he feels it 'grinding.'"  There was no cervical radicular pain.

Report of VA cervical spine examination dated in December 2013 reflects that an in-person examination was performed with review of the claims file.  It was noted that the Veteran had been diagnosed with cervical strain.  Symptoms included pain, stiffness, and soreness.  The Veteran reported flare-ups of pain with repetitive twisting motion relieved by rest.  He denied any incapacitating episodes.  Range of motion testing showed 45 or greater degrees of flexion with no objective evidence of painful motion; 40 degrees of extension with pain at 40 degrees; 30 degrees of bilateral flexion with pain at 25 degrees; and rotation to 80 degrees or greater with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive motion testing.  There was functional loss/impairment of the cervical spine following repetitive use testing:  Less movement than normal; pain on movement.  Clinical findings were negative for localized tenderness or pain to palpation; muscle spasm; and abnormal gait or cervical spinal contour.  There was guarding of the service spine, but this did not cause abnormal gait or abnormal spinal contour.  Strength testing was normal throughout the upper extremities and there was muscle atrophy.  Deep tendon reflexes were normal.  Sensory exam was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  Ankylosis was not found.  The Veteran did not have any neurologic abnormalities related to the cervical spine or intervertebral disc syndrome.  The Veteran did not have impairment due to cervical spine condition such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that arthritis was not shown.  He indicated that the Veteran's cervical spine disorder did not impact his ability to work.  The examiner remarked that there was no expected loss of range of motion but that there was expected mild loss of strength, incoordination, and fatigue with repetitive movement flare-ups due to pain.

The Board finds that neither the lay nor the medical evidence of record more nearly reflects forward flexion of the cervical to 30 degrees or less; or combined range of motion for the cervical spine not greater than 335 degrees; or unfavorable ankylosis of the cervical spine.  Rather, at worst, the evidence reflects flexion is 45 degrees and the combined range of motion is 215 degrees.  The evidence shows significantly retained range of motion in the planes with no ankylosis, favorable or unfavorable.  

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation 10 percent evaluation is appropriate for the Veteran's cervical spine disability.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion not greater than 40 degrees or combined range of cervical motion not greater than 335 degrees; or cervical symptoms resulting in abnormal spinal contour; or unfavorable ankylosis.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating including based on intervertebral disc syndrome (IVDS) because the record does not reflect that the Veteran has IVDS.  Also, even were the Veteran's symptoms analogous to IVDS, he has not experienced incapacitating episodes or symptoms related to this disability as is required for a rating under this criteria.  It is noted that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Additionally, the record shows no separately ratable neurological symptoms.  The Veteran denied radicular symptoms and the medical evidence shows no abnormal neurological symptoms attributable to abnormal cervical pathology; all VA examinations show normal neurological evaluation of the upper extremities in regard to the cervical spine.

Accordingly, the weight of evidence is against the claim for increase.  Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating other than that assigned based on convalescence under 38 C.F.R. § 4.30.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

B.  Right Shoulder Disability

The Veteran is service connected for right shoulder disability under Diagnostic Code 5201-5010.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Schedular Criteria

Diagnostic Code 5003, for degenerative arthritis (also applicable to traumatic arthritis under Code 5010), provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

With any form of arthritis, painful motion is an important factor. It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59  (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Diagnostic Code 5201 provides a minimum 20 percent rating for arm motion limited at the shoulder level, major, a 30 rating for arm motion limited midway between the side and shoulder level, major; and a 40 percent rating for arm motion limited to 25 degrees from the side, major.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Factual Background

The record shows that the Veteran's right shoulder disability is rated as follows:  10 percent from October 31, 2008; 100 percent from April 20, 2009 (38 C.F.R. § 4.30); 10 percent from July 1, 2009; 100 percent from November 8, 2010 (38 C.F.R. § 4.30); and 10 percent from January 1, 2011.

Report of VA examination dated in June 2009 reflects that the Veteran was currently unemployed and attempting to go back to school.

VA treatment records reflect that the Veteran underwent arthroscopic sub-achromial decompression on April 20, 2009.  In June 2009, the Veteran reported that he still had pain and weakness; range of motion was significantly improved and within normal limits.  It was noted that he had played basketball with and without pain and had washed car with some pain for 3-4 days.  A June 2009 note indicated that the Veteran had previously worked lifting 80 pound feed sacks and could not currently work.  He was currently re-training for a lighter physical work job.  An August 2009 note indicated that the Veteran was unable to work due to shoulder injury and could not work until VA had made a decision on shoulder claim.  A November 18, 2009 note reflects right shoulder pain with probable impingement, and decreased range of motion.  Abduction was 110 degrees pre-operative and 90 degrees on this day.  The Veteran had not worked since October 28, 2008 all because of shoulder pain, weakness and loss of range of motion and had been denied Social Security disability.  A December 2009 reflects that Veteran reported unhealed right shoulder condition and that he was "unable to go back to work."  He noted that he sought unemployability.  A January 2010 note reflects that the Veteran attended school full-time and worked at the VA in a Work Study program.  A February 17, 2010 note reflects complaints of increased pain and weakness.  There was abduction to 90 degrees.  A June 2010 note reflects complaints of right shoulder pain, weakness, and loss of range of motion.

A VA treatment note dated in December 2010 reflects that the Veteran was seen for follow-up 6 weeks status post arthroscopic subcoracoid decompression, glenohumeral capsular debridement, subacromial debridement and subpectoral biceps tenodesis of the right shoulder.  He had been performing self-directed physical therapy-stretching activities.  He has not yet seen a physical therapist.  He complained of pain located mostly in the distal biceps muscle belly, as well as profound weakness and discomfort, especially with sleeping on his shoulder.  Exam showed a well-healed incision.  He was neurovascularly intact.  There was marked anterior deltoid atrophy secondary to disuse.  Passive range of motion testing showed 170 degrees of "elevation" and 70 degrees of external rotation.  The examiner advised the Veteran to engage in physical therapy for strengthening.

VA physical therapy note dated in January 2011 reflects complaints of continuing right shoulder pain, although improved since prior to his surgery.  He complained of weakness, fatigue, pain (5/10), soreness, and some numbness.  There was increased pain with internal rotation, such as, with reaching behind the back when wearing his backpack.  There was also increased pain with laying on his right side and overhead activity. The Veteran had difficulty lifting his daughter and fatigued easily with overhead activity.  The Veteran reported no problems with school other than fatigue from typing.  Range of motion testing in January 2011 showed findings for flexion 137 and 146 degrees; extension of 74 and 56 degrees; abduction of 143 and 110 degrees; internal rotation of 70 degrees; and external rotation of 110 and 75 degrees.  Manual muscle strength testing was 5/5 (normal).  There was tenderness to palpation.

A February 2011 VA treatment note reflects well healed incisions of the right shoulder with no residual swelling or ecchymosis.  Examination of the biceps tenodesis site demonstrates an intact biceps reattachment.  The Veteran had active range of right shoulder motion to 150 degrees, which improved to 165 degrees of elevation with assistance.  Aggressive physical therapy was planned to restore full range of motion along with stretching and strengthening exercises for the right shoulder was planned.  April and May 2011 notes indicate that the Veteran was attending college to obtain a nursing assistant certificate.

VA treatment note dated in May 2011 reflects that the Veteran was seen for follow-up, 5 months status post arthroscopic SLAP repair in December 2010 on the right shoulder.  It was noted that, when he was last seen, he had not had much physical therapy because he had had a minor injury.  Although physical therapy had been arranged for the Veteran, he returned without having attended the planned therapy because he had guard service in California and had focused on his school since his return.  The Veteran reported that "he feels like it has kind of plateaued" and that "he has not had any mechanical symptoms."  The Veteran complained of "a lot of fatigue and soreness, as well as some intermittent paresthesias that run all the way down into the wrist, especially when he is doing computer-related activities."  Exam showed active range of motion was 160 degrees.  Strength was 4/5 on external rotation.  There was no tenderness around the shoulder or residual swelling.  The examiner observed "some improved passive and active motion" and symptoms of difficulty on internal rotation as the primary source of the Veteran's problems.  An October 2012 note indicates that the Veteran worked as a truck driver.

Report of VA examination December 2013 reflects that an in-person examination was performed with review of the claims file.  It was noted that the Veteran had been diagnosed with right shoulder tendonitis with impingement syndrome of the right shoulder.  History of two arthroscopies and a chronic sore/stiff shoulder without instability was noted.  By history, there was no assistive or mechanical locking or dislocations, but pain above 90 degrees.  It was noted that activities of daily living were tolerated daily.  The Veteran reported flare-ups of pain with lifting, carrying, and overhead activity relieved by rest.

Range of motion testing showed 155 degrees of flexion with pain at 90 degrees; 155 degrees of abduction with pain at 90 degrees.  There was no additional limitation of motion following repetitive motion testing.  There was functional loss/impairment of the right shoulder following repetitive use testing:  Less movement than normal; pain on movement.  Clinical findings were positive for localized tenderness and guarding.  Strength testing was normal.  Ankylosis was not found.  The Veteran tested positive on Hawkins' Impingement Test and lift-off subscapularis test, but negative on empty-can test and external rotation/infraspinatus strength test.  There is no history of mechanical symptoms (clicking, catching, etc.) and recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation tests were negative.

The December 2013 VA examiner stated that there was no AC joint condition or any other impairment of the clavicle or scapula although there was tenderness of the AC joint.  Cross-body adduction test was negative.  The examiner indicated that the Veteran had residuals of his 2 surgeries of the right shoulder that involved a "sore stiff shoulder."  Also, exam showed surgical scars that were not painful, unstable, or measure greater than 39 square centimeters.  The Veteran did not have impairment such that no effective function remains in the right upper extremity other than that which would be equally well served by an amputation with prosthesis.  The examiner indicated that the Veteran's right shoulder disability did not impact his ability to work.  The examiner remarked that it could be expected that the Veteran would have an additional loss of 10 degrees flexion and abduction, loss of strength and coordination, and fatigue with repetitive movement due to increased pain.


Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence warrants a 20 percent evaluation and no more based on right shoulder limitation of motion to shoulder level.

Resolving all doubt in favor of the Veteran, the Board finds that a 20 percent evaluation is warranted for right shoulder disability based on arm limitation motion to shoulder level for the entire appeal period, excluding those periods of convalescence.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The medical evidence of record shows range of motion findings for the arm limited to 90 degrees with raising the arm (flexion or abduction) on VA examination dated in February 2009.  Also the right arm was limited to 90 degrees during VA treatment visits in November 2009 and February 2010, as well as on recent VA examination in December 29, 2013.  While there are other range of motion findings during this appeal that show better than 90 degrees of right shoulder abduction or flexion, these findings do not clearly reflect any consideration of the range of motion with repetitive use or the point at which pain began.  Thus, to the extent that there is any doubt, the Board has resolved the doubt in favor of the Veteran.

However, an evaluation in excess of 20 percent is not warranted because neither the lay nor the medical evidence more nearly reflect that the right arm is limited to midway between side and shoulder.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  Accordingly, a 20 percent evaluation, and no more, is warranted for right shoulder disability other than during the Veteran's convalescence following surgeries.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the 20 percent disability evaluation now assigned for right shoulder disability.  The Board accepts that the Veteran's right shoulder disability presents significant effects on his occupational functioning through decreased mobility, decreased strength, and pain, which impacts range of motion and functions such as lifting, pulling and pushing.  However, an evaluation in excess of 20 percent requires the functional equivalent of limitation of the arm to midway between side and shoulder level (or more nearly approximating such), which is not shown.  See Deluca, supra.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned 20 percent evaluation contemplates the Veteran's symptoms to include pain and flare-ups.

The Board has considered whether a higher evaluation may be assigned under provisions other than limitation of motion.  However, the Board finds that, in the absence of ankylosis, impairment of humerus, clavicle, or scapula to include dislocation, malunion, and nonunion, a higher evaluation under any other schedular provision is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

The Board accepts that the Veteran is competent to report that his disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, beyond that granted here, as explained and discussed above.

Additionally, the Board finds no basis to stage the disability evaluation.  See Fenderson, supra.

Accordingly, the claim for a higher evaluation is granted to the extent that the criteria for a 20 percent evaluation and no more are met.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


C.  Other Consideration

The Board has considered whether the Veteran's claims for increase for the cervical spine and right shoulder disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria for each disability.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has further considered whether the Veteran has raised a claim for a total evaluation based on individual unemployability (TDIU).  The Court has held that entitlement TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In March 2009, the Veteran reported that he last worked for the US Army full time in October 2008.  He reported that he had one year of college education and no educational training or experience since he becoming unable to work due to PTSD, right shoulder, and neck disabilities.  See VA Form 21-8940 (March 2009).  In April 2009, the Veteran reported that he last worked as a laborer for a company from 2001 to 2009.  See VA Form 21-8940 (April 2009).  The Veteran's employer responded to VA in May 2009 that the Veteran had not been terminated and had been placed on FMLA (Family Medical Leave Act).  He had last worked in July 2007 as a warehouse operator 40 hours a week.  See VA Form 21-4192 (May 2009). The RO denied TDIU in a November 2009 rating decision.

The Veteran did not submit a notice of disagreement with the November 2009 rating decision and, although the record reflects statements indicating that the Veteran's service-connected disorders interfere with employment, an implied claim of TDIU is not shown.  VA treatment record dated since 2010 reflect that the Veteran had been receiving VA vocational re-education and that he was pursuing a college degree as a medical assistant.  A January 2010 VA treatment note shows that the Veteran attended school full time and worked at the VA in a work study program.  A January 2011 VA treatment note reflects that the Veteran was attending school.  An October 2012 VA treatment note shows that the Veteran was employed as a truck driver and trying to medically retire from the military.

Also, the Board observes that the Veteran does not meet the schedular criteria for TDIU as he does not have at least service-connected disability rated at 40 percent or more, and additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is service connected for right shoulder disability at 20 percent from October 31, 2008 (with intervening temporary total evaluations based on convalescence from surgery); cervical strain at 10 percent from October 31, 2008; headaches associated with cervical strain at 10 percent from October 31, 2008; right ulnar neuropathy with entrapment at the right elbow at 10 percent from October 31, 2008.  The Veteran has a more than 2 disabilities, neither of which are rated at 40 percent, and he does not have a combined disability evaluation of 70 percent.

III.  Extension of Paragraph 30 Benefits for Convalescence

The Veteran seeks an extension of a temporary total rating (100 percent) for a right shoulder disability beyond June 30, 2009 and December 31, 2010.
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2014).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2014). 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2)  or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

In the current appeal, the record shows that the Veteran underwent right shoulder surgeries on April 20, 2009 and November 8, 2010.

In an April 2009 rating decision, the RO awarded a temporary total evaluation commencing on the date of the Veteran's surgery on April 20, 2009 through June 30, 2009.  The Veteran argued in November 2009 that this temporary total evaluation should have been continued beyond June 30, 2009 because he had not been "released to return to work since his surgery."  In a March 2013 rating decision, the RO awarded a temporary total evaluation commencing the date of the Veteran's surgery on November 8, 2010 through December 31, 2010.

The record shows that both surgeries were performed as outpatient surgery and that the Veteran was released same day with an arm sling, not a cast.  The Board finds that an extension of the temporary total disability rating beyond the dates assigned is not warranted for convalescence following the right shoulder surgeries because the evidence fails to demonstrate that the Veteran's surgeries resulted in the need for doctor-mandated convalescence (i.e., the Veteran could not return to work), severe post-operative residuals, or immobilization by cast beyond June 30, 2009 or December 31, 2010.  See Seals, supra.

Prior to the Veteran's military deployment, he had been employed performing manual labor with a feel mill, essentially lifting 80 pound feed sacks at work, and that the Veteran had been placed on medical leave by his employer under the Family Medical Leave Act on return due to shoulder injury.  The Board acknowledges that the Veteran was unable to perform this type of work following his right shoulder surgeries in 2009 and 2010, and that the Veteran's VA surgeon had also noted in June 2009 that the Veteran could not work at this job lifting 80-pound feed sacks.  However, the medical evidence of record does not establish that the Veteran required an additional period of convalescence following June 30, 2009 or December 31, 2010.  The purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30  is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim or TDIU claim.  The record shows that the Veteran attended to college and sought to obtain his nursing assistant certificate.  The record does not include any indication of doctor mandated convalescence.  A January 2011 treatment note reflects that the Veteran wore a backpack (he attended school) and had pain with internal rotation, along with some strength problems such with lifting his daughter into his truck and fatigability of the right shoulder.  A February 2011 VA treatment note shows that the shoulder had well healed incisions, required no pain medication except at night time, and better than shoulder level raising of the arm.  Physical therapy was strongly advised to improve the Veteran's range of motion and strength.

Although the Veteran has not been able to return to his former manual labor job due to his right shoulder disability, this is not attributable to his surgical treatment and there is no legal basis for the assignment of additional convalescence benefits beyond that currently assigned.

As such, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total disability rating following right shoulder surgery under 38 C.F.R. § 4.30 beyond June 30, 2009 and December 31, 2010.  Thus, the benefit-of-the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert supra.


ORDER

An evaluation in excess of 10 percent for cervical spine disability is denied.

A 20 percent evaluation (and no more) for right shoulder disability is granted.

An extension of a temporary total evaluation for convalescence following right shoulder surgery beyond June 30, 2009 is denied.

An extension of a temporary total evaluation fir convalescence following right shoulder beyond December 31, 2010 is denied.


REMAND

VA's duty to assist claimants includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Also, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

However, the Veteran is reminded that VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  He should cooperate and assist as requested in the development of the claim.


Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disorder claimed as PTSD.  On review of the record, the Board finds that VA has not met its duty to notify the Veteran of the requirements for establishing his claim for PTSD.  The record shows that VA provided the Veteran with only the general information pertaining to service connection claims in a January 2009 letter.  VA has not provided the Veteran with the specific, unique requirement for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f) (entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Additionally, VA did not meet its duty to assist the Veteran by requesting copies of treatment records from SG, a trauma specialist that diagnosed the Veteran with PTSD in August 2009.

Also, the record shows that the Veteran failed to report for a scheduled VA PTSD examination without good cause.  Generally, when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination, VA must consider an original claim based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Although the record suggests that there was some misaddressed VA correspondence, the Board observes that the record does not include any returned mail, to include the notice of his scheduled VA PTSD examination.  Furthermore, following the missed examination date, the Veteran has not reported good cause for his failure to report for that examination.  Notwithstanding, the Board finds that, because the Veteran had not received complete VCAA notice on the requirements for establishing his claim for PTSD, he should be afforded another opportunity to present for a VA psychiatric examination.

The Veteran is advised that, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  He is further advised that, if he fails to report for another scheduled VA examination in this matter, his claim (original) will be considered on the evidence of record.  See 38 C.F.R. § 3.655 (2014).

In view of the above, remand is necessary for additional development.  The AOJ should provide complete VCAA notice of the requirements for establishing service connection for PTSD; the AOJ should provide the Veteran with a PTSD Stressor Information Sheet and instruct the Veteran to provide the requested information to the best of his ability; the AOJ should request all outstanding treatment records to include those of SG (trauma specialist); and the AOJ should schedule the Veteran for another VA psychiatric examination to ascertain whether he has an acquired psychiatric disorder to include PTSD that is as likely as not related to service.

Right Hip Disability

Service treatment records show no complaints or findings for abnormal right hip pathology.  Reports of medical examinations dated in November 1990, July1991, July 1996, and November 2000 reflect normal clinical evaluation of the lower extremities.  The Veteran denied painful joints, bone/joint deformity on the history part of those examinations.  Treatment notes associated with a January 2005 convoy incident (Veteran was bounced in truck, hit top of head on inner roof of truck) reflect complaints involving the head, neck, back and right shoulder only.  There were no documented complaints or findings involving the right hip.

Report of VA examination dated in June 2009 reflects a history of right hip injury in service.  The Veteran stated that, in January 2005, he was driving a vehicle when he hit a four-foot hole which jolted the vehicle, thrust him upwards and wedging his right hip underneath the steering wheel.  He explained that he was seen by medics afterwards and was still able to continue his duty.  He noted that an MRI was offered but that MRI technician was unavailable at that time, so he resorted to conservative management and tolerated the hip pain.  He further noted that "somebody medical said that there was evidence of a fracture of the hip."  Objectively, there was some right hip tenderness around iliac crest and through the lateral pelvis of the wing.  There was good range of motion.  The impression was normal right hip with lumbosacral pain and radiation down to the right lower extremity.  The examiner stated that "This patient has mostly normal findings with regard to his ...hip" and that his complaints appeared subjective.  The examiner's impression was that "this is a completely normal hip."  In a September 2009 addendum, the examiner noted that, while a right hip x-ray had been ordered, the Veteran "never followed up to have the x-ray taken."

Post service medical records are silent for abnormal pathology of the right hip.  Except that the Veteran reported complaints of hip pain during VA treatment in January 2010.  He indicated at that time that he was seen at Kaiser-Permanente for this and that they had x-ray reports on his right hip.

Based on review of the record, the Board finds that remand is necessary to obtain outstanding treatment records for the right hip from Kaiser-Permanente.

The Veteran is advised that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).   Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated medical treatment records and associated these with the claims file, to include copies of the private treatment records from Kaiser-Permanent and SG (trauma specialist) along with any studies SG utilized in formulating her medical opinion dated in August 2009.  The AOJ must notify the Veteran if the AOJ is unsuccessful in obtaining such records and give the Veteran an opportunity to provide the records sought in this matter.

2.  The AOJ should provide the Veteran with a new VCAA letter on the requirements for establishing service connection for PTSD, which are unique from the general service connection requirements, and provide the Veteran with the appropriate VA form for reporting the details of his PTSD stressor(s).

3.  The Veteran should be scheduled for a VA psychiatric examination to ascertain whether the Veteran has an acquired psychiatric disorder to include PTSD related to service.  A detailed history should be obtained during the examination.  All pertinent studies should be conducted.  The examiner should identify all psychiatric disorders shown and indicate whether the Veteran meets the criterion for a diagnosis of PTSD.  The examiner should opine whether it is as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder to include PTSD due to service.  The examiner should consider and comment upon the diagnosis for PTSD by SG, who identifies herself as a certified trauma services specialist.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

The claims file should be made available to the examiner.  The examiner should note in the report of examination that the claims file was reviewed in this matter.

4.  The AOJ should undertake any other development it determines to be warranted.

5.  Then, the RO should adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


